Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Depending claims that begins with “ A welding cart according to …” is vague and indefinite and should be corrected to “The welding cart” to indicate its reference to the same welding cart of its respective independent claims.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laitala  (US publication no. 8653416).  Laitala discloses a welding cart (1) having a cable management system (60 and 62), comprising: a frame (1) defining opposing first and second sides, the first side defining a first front corner and a first rear corner, the second side defining a second front corner and a second rear corner, the frame including a plurality of upright members (the vertical posts of handles 56 and 58) with one each of the plurality of upright members being disposed proximate each of the first and second front corners and the first and second rear corners; a shelf (100, figure 2) disposed between the frame first and second sides, the shelf being configured to support a conventional welding machine (16); a plurality of holders (the brackets supporting hooks 60 and bars 62, 64, figure 2, see illustration below) disposed on the frame, the plurality of holders(see illustration below) including at least first and second holders disposed on two of the plurality of upright members, the two of the plurality of upright members being disposed on one of the opposing first and second sides of the frame; and a bar (62 or 64) defining a first end and a second end and being configured to be selectively mountable on and extending between the first and second holders (since bars 62 and 64 are removably attached, figure 2, it is in essence “selectively mountable”), the first end engaging the first holder and the second end engaging the second holder (figures 1-2); wherein each of the plurality of holders (see illustration below is further configured to releasably receive at least one welding accessory;  wherein each of the plurality of holders (see illustration below) defines a first mating portion and each of the first and second ends of the bar defines a second mating portion, the first mating portion and the second mating portion each being configured to be cooperatively engaged to releasably secure the bar first and second ends to the first and second holders (see illustration below); wherein the plurality of holders includes: a first pair of holders including the first holder disposed on the upright member disposed proximate the first front corner of the frame and the second holder disposed on the upright member disposed proximate the first rear corner of the frame, and a second pair of holders including the first holder disposed on the upright member disposed proximate the second front corner of the frame and the second 37holder disposed on the upright member disposed proximate the second rear corner of the frame, wherein the bar (62 or 64) is selectively secured to either of the first pair of holders and the second pair of holders in order to selectively orient the bar in one of a first orientation on the first side of the frame and a second orientation on the second side of the frame (as discussed above, since bars 62 and 64 are removably attached, it is in essence “selectively mountable”. Also Laitala discloses also that the bars can be used or not used, see column 4, lines 1-2).  

    PNG
    media_image1.png
    841
    1365
    media_image1.png
    Greyscale
 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Laitala  (US publication no. 8653416) in view of Suitt (US Patent no. 3765713).  Laitala discloses a welding cart (1) having a cable management system (60 and 62), comprising all the claimed features of applicant’s device as discussed and illustrated above except for wherein the first mating portion is a receptacle and the second mating portion is a post configured to be closely received within the receptacle, wherein each the receptacle and the each the post defines a cylinder of a selected cross-sectional shape.  Suitt (US Patent no. 3765713) discloses a releasable connection bar (figure 4) comprising first mating portion is a receptacle (71, figure 4) and the second mating portion (70, figure 4) is a post configured to be closely received within the receptacle; wherein each of the receptacle (71) and the each the post (70) defines a cylinder of a selected cross-sectional shape. Such connection provides for the well-known advantage of a quick releasable connection.  It would have been obvious to one of ordinary skilled in the art to have modify the mating connection of the bar and holder such that the first mating portion is a receptacle and the second mating portion is a post configured to be closely received within the receptacle, wherein each the receptacle and the each the post defines a cylinder of a selected cross-sectional shape as taught by Suitt for the well-known purpose of a quick releasable connection thereof.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate transport cart of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc